ALAN R. SCHWARTZ, Circuit Judge.
As in Villanueva v. State, 45 Fla. Supp. 89, certiorari denied by the Third District Court of Appeal on April 15, 1977, the defendant was not brought to trial within the speedy trial time provided by Fla.R.Crim.P. 3.191 solely through the fault of the U.S. Postal Service in failing to deliver a correctly addressed notice to him. Since the court rejects the state’s assertion that notice to the defendant’s bondsman was sufficient notice to the defendant himself, see Fla.R.Crim.P. 3.030(a) (b), the judgment below is reversed and the cause remanded with directions to discharge the defendant on the authority of Villanueva v. State, supra.